                                                                               JS-6
    Case 2:20-cv-04223-PA-JPR Document 9 Filed 05/14/20 Page 1 of 2 Page ID #:242

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 20-4223 PA (JPRx)                                          Date    May 14, 2020
 Title            Diane Khachaturian v. LivHOME, Inc. et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS - COURT ORDER

         Plaintiff Diane Khachaturian filed a Complaint against defendant LivHOME, Inc. (“Defendant”)
on February 18, 2020 in this Court. See Diane Khachaturian v. LivHOME, Inc. et al., Case No. CV 20-
01584 PA (JPRx). On February 20, 2020, the Court dismissed the Complaint for lack of subject matter
jurisdiction because Plaintiff had failed to properly allege the citizenship of Defendant. The Court
granted Plaintiff leave to amend and instructed that any amended complaint should be filed no later than
February 27, 2020. On March 9, 2020, the Court found that Plaintiff had abandoned her claims by
failing to file an amended complaint in compliance with the Court’s order. The Court therefore
dismissed the action without prejudice for lack of prosecution and failure to comply with a Court order.

       Plaintiff re-filed the action in Los Angeles County Superior Court, Case No. 20STCV08469, on
February 28, 2020. (Dkt. 1 (“Removal”) ¶2.) Plaintiff served the Summons and Complaint to
Defendant on April 8, 2020. (Id. at ¶4.) Defendant then removed the action to this Court on May 8,
2020. The Notice alleges this Court possesses diversity jurisdiction over this action pursuant to 28
U.S.C. § 1332. (Id. at ¶7.)

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court would
have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). “The removal statute is strictly
construed against removal jurisdiction, and the burden of establishing federal jurisdiction falls to the
party invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir.
2004) (citing Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)). “Federal
jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.” Gaus v.
Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        Jurisdiction may be based on complete diversity of citizenship, requiring all plaintiffs to have a
different citizenship from all defendants and for the amount in controversy to exceed $75,000.00. See
28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a citizen of
the United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd., 704 F.2d


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
    Case 2:20-cv-04223-PA-JPR Document 9 Filed 05/14/20 Page 2 of 2 Page ID #:243

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-4223 PA (JPRx)                                          Date    May 14, 2020
 Title          Diane Khachaturian v. LivHOME, Inc. et al.

1088, 1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to remain or
to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).

        The Notice of Removal states, “Plaintiff was employed by Defendant and worked in the County
of Los Angeles, which is in the State of California. [See Ex. A., Compl. ¶ 3.] Additionally, Plaintiff
reported that she lived in California at all times during her employment. [See Decl. of A. Medoff ¶
5(b)]. Accordingly, Plaintiff is a citizen of the State of California for purposes of this removal.”
(Removal ¶14.) And Defendant’s declaration from Ari Medoff simply states, “[d]uring the entirety of
Ms. Khachaturian’s employment with LivHOME, her personnel documents listed a California address
for her place of residence.” (Dkt. 1-2 at 3.) But residence is not necessarily the same as domicile.
Kanter, 265 F.3d at 857 (“A person residing in a given state is not necessarily domiciled there, and thus
is not necessarily a citizen of that state.”). Without more, Defendant has not adequately alleged
Plaintiff’s state of domicile, and thus Plaintiff’s citizenship. “Absent unusual circumstances, a party
seeking to invoke diversity jurisdiction should be able to allege affirmatively the actual citizenship of the
relevant parties.” Id.

        For these reasons, the Court concludes that Defendant has not met the burden of showing this
Court has subject matter jurisdiction over Plaintiff’s claims. This action is therefore remanded to the
Superior Court of California for the County of Los Angeles, Case No. 20STCV08469, for lack of subject
matter jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                    Page 2 of 2
